Citation Nr: 0524400	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  04-20 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for residuals of head 
injury, to include dizziness, headaches, loss of balance, 
right ear hearing loss, and cervical spine pain. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel






INTRODUCTION

The veteran had active service from June 1956 to August 1958. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The evidence of record does not show that the veteran 
sustained a head injury during service. 

3.  There is no competent medical evidence of record that 
shows that any reported residuals of a head injury, to 
include dizziness, headaches, loss of balance, right ear 
hearing loss, and cervical spine pain, are related to an 
incident of the veteran's service.


CONCLUSION OF LAW

Residuals of head injury, to include dizziness, headaches, 
loss of balance, right ear hearing loss, and cervical spine 
pain, were not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002); 38 
C.F.R.              §§ 3.159, 3.303 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that the RO provided the 
veteran with a copy of the May 2003 rating decision, 
September 2003 rating decision, April 2004 Statement of the 
Case (SOC) issued by a Decision Review Officer (DRO), and 
November 2004 Supplemental Statement of the Case (SSOC), 
which included a discussion of the facts of the claim, 
notification of the basis of the decision, and a summary of 
the evidence used to reach that decision.  The April 2004 SOC 
provided the veteran with notice of all the laws and 
regulations pertinent to his claim, including the law and 
implementing regulations of the VCAA.  

Lastly, in correspondence dated in February 2003, the RO 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to his claim, including which 
portion of the information and evidence was to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  
This same information was provided again to the veteran in 
correspondence dated in June 2003.  In addition, however, the 
RO also advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits. 

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the veteran in June 2003 with respect to what the 
evidence must show to establish service connection for a 
disability was not given prior to the first AOJ adjudication 
of the claim in May 2003, the case was readjudicated in 
September 2003 and the rating decision was provided to the 
veteran.  Also, the Board notes that the notice was provided 
by the AOJ prior to the transfer and certification of the 
veteran's case to the Board.  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the veteran.  

The Board also acknowledges that the February 2003 and June 
2003 VCAA notices contained no specific request for the 
veteran to provide any evidence in the veteran's possession 
that pertained to the claim or something to the effect that 
the veteran give VA everything he had that pertained to his 
claim.  38 C.F.R. § 3.159(b)(1) (2004).  A complying notice, 
however, need not necessarily use the exact language of the 
regulation so long as that notice properly conveys to a 
claimant the essence of the regulation.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The RO asked the veteran 
for all the information and evidence necessary to 
substantiate his claim-that is, evidence of the type that 
should be considered by VA in assessing his claim.  A 
generalized request for any other evidence pertaining to the 
claim would have been superfluous and unlikely to lead to the 
submission of additional pertinent evidence.  Therefore, it 
can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id. 

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran  VA examinations in March 2004, June 
2004, and September 2004.  Lastly, in response to a request 
for the veteran's service medical records, the National 
Personnel Records Center (NPRC) reported that the veteran's 
records were 'fire-related'-which meant that the NPRC could 
not confirm the existence of such records, but only the fact 
that if they had been stored at the Records Center, they 
would have been stored in an area damaged by the 1973 fire.  
NPRC also indicated that there were no Surgeon General's 
Office reports on the veteran.  The RO forwarded to NPRC NA 
Form 13055, Request for Information Needed to Reconstruct 
Medical Data, prepared by the veteran in May 2003.  In July 
2003, NPRC forwarded the records (clinical records of 
inpatient treatment provided by 3750th U.S.A.F. Hospital at 
Sheppard A.F.B. from May 1958 to August 1958) identified by 
the veteran.  Based on the foregoing actions, the Board finds 
that the RO conducted an exhaustive search, that any 
available service records have been associated with the 
claims file, and that further efforts to obtain outstanding 
service records would be futile in the current appeal.  38 
U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2004).  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Accordingly, the Board will 
proceed with appellate review.     


Evidence

According to the veteran's original November 2002 application 
for compensation benefits, NA Form 13055, and the authorized 
representative's July 2003 letter, the veteran contends that 
he sustained a head injury/concussion in service around May 
1958 at Shepard A.F.B., for which he was hospitalized for two 
or three months.  He complains of residual hearing loss, 
headaches, cervical spine pain, dizziness, and loss of 
balance.  He also maintains that he sustained hearing loss as 
the result of exposure to jet engine noise while working in 
the supply facility adjacent to a flight line.  He reportedly 
has undergone considerable treatment over the years beginning 
within three weeks of his discharge in 1958 for the residuals 
of his in-service head injury, but all physicians and 
chiropractors who treated him were either deceased or 
retired, and the records were not available. 

Available service medical records show that the veteran was 
admitted to the 3750th U.S.A.F. Hospital in June 1958 for 
complaints of an inability to tolerate the heat.  According 
to clinical records, the veteran reported that "all of his 
life" he had been unable to stand heat and hot weather, and 
that in these conditions, he had frequent faintness, 
dizziness, nervousness, and trouble getting his breath.  He 
maintained that while stationed at Okinawa, he spent 
considerable time on sick call and "on quarters" because of 
this problem.  He indicated that he had found that in the 
heat, particularly during formations, he would get dark spots 
in front of his eyes, become dizzy, frequently faint, and 
frequently pass out.  In addition, he had difficulty with 
hyperventilation.  The service examiner noted that he 
observed the veteran hyperventilating markedly and that he 
was in moderate tetany.  A physical examination of the 
veteran's body revealed that his head and neck were normal.  
The service examiner noted that the veteran was also 
evaluated by psychiatrists and psychologists.  The service 
examiner reported that the veteran was diagnosed with severe 
chronic schizoid personality, manifested by numerous 
hysterical conversion symptoms, the main one being 
intolerance to heat.  It was recommended that the veteran be 
separated from service.  

The June 1958 report on an examination conducted in 
connection with a Physical Evaluation Board noted that the 
veteran's head and neck were clinically evaluated as normal.  
Audiometric testing revealed that the veteran exhibited pure 
tone air conduction thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-5
-10
-
-10

Lastly, clinical records show that the veteran was discharged 
from the hospital in August 1958.  

The DD Form 214 shows that the veteran served in the United 
States Air Force and his military occupational specialty was 
"Apr" Supplies Records Specialist.

In an April 1987 examination report, R.A.W., D.C. reported 
that he examined and treated the veteran in October 1984.  
R.A.W. related that the veteran had fallen in a Kohl's Store 
and the veteran complained of residual stiffness, soreness, 
headaches, and pain in his low back, right leg, and side.  
R.A.W. noted that the veteran did not report any related 
informative data on review of his past medical history.  
R.A.W. reported that the physical examination of the head and 
neck was normal.  R.A.W. indicated that a "digital 
examination" of the veteran's neck revealed limited cervical 
motion and pain was elicited on forced motion.  R.A.W. 
maintained that on the basis of his findings, it was evident 
that the veteran had suffered a double injury-one of which 
was hyperextension-hyperflexion injury to the cervical spinal 
column and traumatic insult and inflammatory reactions to 
para-vertebral soft tissues with nerve root embarrassment 
especially traced to the neurodokon.  

The March 2004 VA examination report shows that the veteran's 
claims file was reviewed.  The examiner discussed the results 
from the in-service audiometric test.  The examiner concluded 
that no hearing loss currently present in the right ear could 
be related to the veteran's military service.  

The June 2004 VA examination report shows that the veteran's 
claims file was reviewed.  The examiner found no causal 
relationship between the veteran's hearing loss and service.

The September 2004 VA examination report shows that the 
veteran's claims file was reviewed.  Audiometric testing 
revealed that the veteran exhibited pure tone air conduction 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
35
60
75
85

The examiner reported that the veteran had sensorineural 
right ear hearing loss.  The examiner concluded that it was 
less likely as not that the veteran's current right hearing 
loss related, in whole, or at least in part, to acoustic 
trauma in service as his hearing was well within normal 
limits at 250-8000 Hertz near the time of his discharge.  


Analysis

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit-of-the-doubt doctrine under 
38 U.S.C. § 5107(b).  Dixon v. Derwinski, 3 Vet. App. 261, 
264 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

The available service medical records indeed show that the 
veteran was hospitalized in 1958 at Shepard A.F.B. for 
approximately two months as contended by the veteran, but do 
not show that the veteran sustained a head injury or that he 
complained of residuals stemming from a head injury at that 
time.  The only treatment record of record is R.A.W.'s April 
1987 examination report, which showed that the veteran had 
headaches and cervical spine pain, but R.A.W. attributed 
these symptoms to an injury that occurred in 1984.  R.A.W.'s 
examination report is also significant for showing that no 
history of pre-existing symptoms or injury was reported by 
the veteran at that time.  Thus, the veteran's current 
contention that he sustained a head injury in service is 
contradicted by evidence dated earlier and evidence 
contemporaneous to service, which the Board finds more 
probative than recent statements.  Moreover, other than 
hearing loss, it is not even clear if the veteran currently 
suffers from a disorder manifested by dizziness, headaches, 
loss of balance, or a disease process of the cervical spine, 
as there are no recent treatment records that show that any 
of these symptoms have been clinically diagnosed.  Lastly, 
while the medical evidence shows that the severity of hearing 
loss in the right ear meets the threshold levels of a hearing 
impairment as defined by VA regulation, 38 C.F.R. § 3.385, VA 
examiners determined that no causal relationship existed 
between the veteran's right ear hearing loss and an incident 
of his service.  The evidence also fails to show that the 
currently diagnosed sensorineural hearing loss manifested to 
a compensable degree within the one-year presumptive period 
following the veteran's discharge from service.  The weight 
of the evidence is against the veteran's claim; therefore, 
the benefit-of-the-doubt rule is not for application.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  
For the foregoing reasons, the Board finds that service 
connection for residuals of head injury, to include 
dizziness, headaches, loss of balance, right ear hearing 
loss, and cervical spine pain may not be established on the 
basis of the current evidence of record. 


ORDER

Service connection for residuals of head injury, to include 
dizziness, headaches, loss of balance, right ear hearing 
loss, and cervical spine pain is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


